Name: Council Regulation (EC) No 407/97 of 20 December 1996 laying down for 1997 certain conservation and management measures for fishery resources in the Convention Area as defined in the Convention on future Multilateral Cooperation in North-East Atlantic Fisheries
 Type: Regulation
 Subject Matter: economic geography;  cooperation policy;  fisheries;  natural environment
 Date Published: nan

 6 . 3 . 97 | EN 1 Official Journal of the European Communities No L 66/133 COUNCIL REGULATION (EC ) No 407/97 of 20 December 1996 laying down for 1997 certain conservation and management measures for fishery resources in the Convention Area as defined in the Convention on future Multilateral Cooperation in North-East Atlantic Fisheries THE COUNCIL OF THE EUROPEAN UNION, catch (TAC ) and the share available to the Community and to allocate the share available to the Community among the Member States ; Whereas in order to ensure full compliance with applicable conservation and management measures while supplementing the control measures provided for in Council Regulation ( EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (^ certain specific control measures are to be defined concerning the authorization of fishing vessels , their notification and the declaration of the catches ; Whereas the relevant TAC and quotas have been established on an annual basis and may not be exceeded and, therefor, they may not be subject to the provisions of Council Regulation (EC ) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas ( 4 ); Whereas , for imperative reasons of common interest, this Regulation will apply from 1 January 1997, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation ( EC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( 3 ), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas the Community has signed the United Nations Convention on the Law of the Sea , which contains principles and rules relating to the conservation and management of the living resources within the exclusive economic zones of the coastal States and on the high seas; Whereas the Convention on future multilateral cooperation in the North-East Atlantic fisheries , hereinafter referred to as the 'NEAFC Convention', was approved by the Council in Decision 81 /608/EEC of 13 July 1981 ( 2 ) and entered into force on 17 March 1982 ; Whereas the NEAFC Convention establishes a suitable framework for multilateral cooperation in the rational conservation and the optimum utilization of the fishery resources of the Convention Area as defined therein; Whereas the North-East Atlantic Fisheries Commission adopted on 22 November 1996 recommendations limiting the catches of redfish in the Convention Area and introducing minimum notification and reporting requirements for catches of redfish and Norwegian spring-spawning (Atlanto-Scandian herring ) for 1997; whereas it is appropriate that these recommendations be implemented by the Community ; Whereas, in accordance with Article 8 of Regulation (EEC ) No 3760/92 , it falls to the Council to establish for each fishery or group of fisheries the total allowable HAS ADOPTED THIS REGULATION: Article 1 Catches in 1997 of redfish by Community fishing vessels shall be limited to the quotas set out in the Annex . Article 2 1 . Member States shall notify to the Commission a list of the vessels flying their flag and registered within the Community which are granted the right to fish oceanic-type redfish 20 days after this Regulation has entered into force and thereafter any modification , including additions to the list at least 30 days in advance of the commencement of the vessel 's activity . Only the vessels named in this list shall be deemed to be authorized to fish oceanic-type redfish . (*) OJ No L 389, 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1 994 Act of Accession . ( 2 ) OJ No L 227, 12 . 8 . 1981 , p. 21 . (-') OJ No L 261 , 20 . 10 . 1993 , p . 1 . ( 4 ) OJ No L 115 , 9 . 5 . 1996 , p . 3 . No L 66/134 PEN Official Journal of the European Communities 6 . 3 . 97 2 . Member States shall report to the Commission every Wednesday before 12 noon for the week ending at 12 midnight on the previous Sunday both the quantities of oceanic-type redfish caught by their vessels as well as the number of their vessels engaged in this fishery . Article 4 Fishing quotas set out in the Annex shall not be subject to the conditions laid down in Articles 2 , 3 and 5 (2 ) of Council Regulation ( EC ) No 847/96 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. Article 3 The provisions of Article 2 shall apply mutatis mutandis to herring (Clupea barengus ) which is caught in ICES zones I and II (Norwegian spring-spawning herring  Atlanto-Scandian herring ). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1996 . For the Council The President S. BARRETT ANNEX Stock Member State 1997 quota Species Geographical area ( tonnes ) Redfish ( Sebastes mentella , oceanic-type ) ( ! ) ICES XIV/XII/V ( 2 ) Austria Belgium Denmark Finland Germany Greece France Ireland Italy Luxembourg Netherlands Portugal Spain Sweden United Kingdom 18 220 1 700 4 8 3 824 3 200 44 EC total 27 000 ( 3 ) (') Fished with pelagic trawls , excluding discards but including the fish above as well as below the acoustic layer . ( 2 ) Community fishing waters and areas beyond fisheries jurisdiction of other coastal States . ( 5 ) Includes a transfer of 4 000 tonnes from Denmark (on behalf of the Faroe Islands and Greenland ).